IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                : No. 146 EM 2019
                                             :
                                             :
                 v.                          :
                                             :
                                             :
 MALIK SAMUELS                               :
                                             :
                                             :
 PETITION OF: TODD MOSSER                    :



                                       ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Malik Samuel’s present counsel

should be permitted to withdraw.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.